DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-32 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
In claim 18: 
a mechanism for viewing the selected standard;
a mechanism for viewing a policy document for the selected standard;
a mechanism for viewing a procedure document for the selected standard; and
a mechanism for changing the compliance status.

In claim 19: 
a mechanism for providing a policy document for the selected standard; and
a mechanism for providing a procedure document for the selected standard.

In claim 20:
a mechanism for viewing a predefined template for one or more of the policy or procedure documents for the particular standard.

In claim 29:
a mechanism for selecting two or more organizations from a plurality of organizations.

Support is found in para. [0068] to [0075] of applicant’s specification. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 29, applicant recites “displaying a compliance dashboard for each of the selected two or more organizations on a display device.” However, applicant had previously introduced a “compliance dashboard” and “display device” in claim 1. Thus, it’s unclear if these are the same dashboard and display device or different ones. Given this ambiguity, the metes and bounds cannot be discerned. Accordingly, the claim is rejected under 35 U.S.C. 112(b). Appropriate correction is required. 

Claim Rejections - 35 USC § 101 (Signal Per Se)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “computer-readable medium storing program code,” i.e. a “signal per se,” since the computer-readable medium isn’t limited to non-transitory and the specification does not define it as such. 



Claim Rejections - 35 USC § 101 (Abstract Idea)
Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method, claim 31 to a computer-readable medium, and claim 32 to a system. Thus, the claims are directed to statutory categories of invention. The analysis continues to Step 2A Prong One. (Note that this analysis assumes that applicant can amend to overcome the “Signal Per Se” rejection above.)

Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04. 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).
Claims 1, 31, and 32 recite the following abstract idea (claim 1 being exemplary; the bracketed text below applying to claim 31 only):
accessing one or more plans to be tracked for compliance within an organization, each plan being associated with one or more standards, each standard being associated with one or more policies and one or more procedures for carrying out the one or more policies;
displaying for the organization [causing for the organization to be displayed], for each standard of each plan, a compliance status indicator representing a compliance status for a respective standard;
receiving a policy document setting forth a particular policy for a particular standard;
receiving a procedure document setting forth a particular procedure for carrying out the particular policy;
determining that a compliance status for the particular standard has changed in response to the particular policy and procedure being at least one of approved, trained, or tested; and
updating the compliance status indicator corresponding to the particular standard in response to the change in compliance status.

The abstract idea steps recited in claims 1, 31, and 32 are those which could be performed mentally, including with pen and paper. An individual, with pen and paper, could access compliance plans, create a compliance status indicator for display via pen and paper, receive policy and procedure documents, determine compliance status, and update a corresponding compliance status indicator.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claim describes the rules or steps for determining compliance. If a claim limitation, under its broadest reasonable interpretation, covers following rules or instructions, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People grouping of abstract ideas. Accordingly, the claims recite an abstract idea.


Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04.
This judicial exception is not integrated into a practical application. In particular, the claims only recite generic computing elements (claim 1: compliance dashboard; display device; claim 31: computer-readable medium; processor; compliance dashboard; display device; claim 32: one or more processors; one or more memory devices; compliance dashboard; display device). These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). The “displaying [a compliance dashboard] for the organization” or “causing [a compliance dashboard] for the organization to be displayed,” while highlighted as part of the abstract idea above, could further be considered mere data outputting that’s insignificant extra-solution activity (see MPEP 2106.05(g)). The combination of elements, then, is simply a generic computing system. 
 Accordingly, these additional elements, alone and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). See MPEP 2106.05. 
	The examination process involves carrying over the identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over the conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f), (h).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The elements highlighted as insignificant extra-solution activity are reevaluated at Step 2B; however, they’re not significantly more. Presenting information is regarded as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see MPEP 2106.05(d), which references OIP Techs.). As noted above, the combination of elements is simply a generic computing system.
Accordingly, these additional elements, alone and in combination, do not amount to significantly more. The claims are not patent eligible
	Further, the analysis takes into consideration all dependent claims as well:
	Claims 2-17, 21-23, 25-26, 28, and 30 merely narrow the abstract idea. This does not integrate the abstract idea into practical application and is not significantly more.
	Claims 18-20, 24, 27, and 29, in addition to narrowing the abstract idea, include additional elements (claims 18-20: mechanism(s); claim 24: machine learning; claim 27: one or more of a computer monitor or a mobile device; claim 29: mechanism; display device). These are generic computing elements that amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application and is not significantly more. 
Accordingly, claims 1-32 are rejected under 35 USC § 101 as being directed to an abstract idea without significantly more. The claims are ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21, 31, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over “CyPHIprepare - Emergency Preparedness and Compliance,” by CAIPHI Inc., hereinafter CAIPHI, accessed at https://www.youtube.com/watch?v=Lt-7oZpYc2M (the figure numbers below refer to the time-stamped screenshots, labeled by examiner, in the attached document) in view of Halac et al. (US 20040186758) and Lulla et al. (US 20170053076). 

Claims 1, 31, and 32
 Regarding claims 1, 31, and 32, CAIPHI discloses: a method {method demonstrated via user interaction with system across Figs.} comprising:
accessing one or more plans to be tracked for compliance within an organization {Fig. 1 shows one or more plans, e.g. an Emergency Plan, accessed by system for user display; Fig. 2 shows compliance status chart, i.e. one or more plans tracked for compliance within an organization}, each plan being associated with one or more standards {Fig. 1 shows Standards and Implementations Requirements via dashboard, i.e. each plan associated with one or more standards}, each standard being associated with one or more policies and one or more procedures {Fig. 1 shows Policy and Procedure in fields adjacent to Standards and Implementations requirements, i.e. each standard graphically associated with one or more policies and one or more procedures};
displaying a compliance dashboard for the organization on a display device, the compliance dashboard including, for each standard of each plan, a compliance status indicator representing a compliance status for a respective standard {Figs. 1 and 2 together show compliance dashboard, accessed via display device seen in Fig. 3; Fig. 1 shows for each standard of each plan, a compliance status indicator representing a compliance status for a respective standard, the compliance status indicator being the corresponding INCOMPLTE (red), APPROVED (yellow), TRAINED (blue), or TESTED (green) square associated with a compliance status and mapped onto Fig. 2};
receiving a procedure document {Fig. 4 to Fig. 5 show a user clicking on Browse File under Procedure, the file then being uploaded, i.e. system receives procedure document; download status in Fig. 1 (10%) further demonstrates receiving a procedure document}; 
determining that a compliance status for the particular standard has changed in response to the particular policy and procedure being at least one of approved, trained, or tested {Fig. 2 to Fig. 10 shows transition in Compliance Status chart, from green and red to green only, based on compliance status indicators (INCOMPLTE (red), APPROVED (yellow), TRAINED (blue), or TESTED (green)) associated with particular policy and procedure, i.e. system determines that a compliance status for the particular standard has changed in response to the particular policy and procedure being at least one of approved, trained, or tested}; and
updating the compliance status indicator corresponding to the particular standard in the compliance dashboard in response to the change in compliance status {Fig. 8 to Fig. 9 shows system, in response to user input, updating compliance status indicator corresponding to the particular standard in the compliance dashboard in response to the change in compliance status, e.g. INCOMPLTE (red) to TRAINED (blue)}.
While CAIPHI discloses the one or more procedures, it doesn’t explicitly disclose said one or more procedures for carrying out the one or more policies. Likewise, while CAIPHI discloses receiving a procedure document, it doesn’t explicitly disclose said procedure document setting forth a particular procedure for carrying out the particular policy. CAIPHI also doesn’t explicitly disclose: receiving a policy document setting forth a particular policy for a particular standard. Lastly, CAIPHI doesn’t explicitly disclose: a computer-readable medium storing program code that, when executed by a processor, cause the processor to perform operations; a system comprising: one or more processors; and one or more memory devices including instructions that, when executed by the one or more processors, cause the one or more processors to perform a method.
However, Halac, in a similar field of endeavor directed to bringing a business process into compliance with statutory regulations, discloses: one or more procedures for carrying out the one or more policies {PM 120 outlines the steps of the HIPAA compliance process, displaying to the user the pertinent resources and the latest information, i.e. procedures for carrying out the one or more policies, e.g. HIPAA compliance; para. [0055]}; the procedure document setting forth a particular procedure for carrying out the particular policy {process list 514, i.e. a procedure document, displays a list of the currently defined processes and sub-processes, i.e. particular procedure for carrying out the particular policy; Fig. 5B; para. [0058]; particular policy, e.g. HIPAA compliance, shown in Fig. 5A; para. [0057]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CAIPHI to include the features of Halac. Given that CAIPHI is directed to tracking compliance for an organization via a dashboard, one of ordinary skill in the art would have been motivated to incorporate the features of Halac, in order to ensure compliance with a given set of standards and facilitate developing an action plan to meet those standards, thereby reducing the likelihood of incurring large penalties for non-compliance {para. [0001], [0002], and [0003] of Halac}. One of ordinary skill in the art would have been motivated to reduce the likelihood of large penalties, and therefore modify CAIPHI with Halac. 
The combination of CAIPHI and Halac doesn’t explicitly disclose: receiving a policy document setting forth a particular policy for a particular standard; a computer-readable medium storing program code that, when executed by a processor, cause the processor to perform operations; a system comprising: one or more processors; and one or more memory devices including instructions that, when executed by the one or more processors, cause the one or more processors to perform a method.
However, Lulla, in a similar field of endeavor directed to determining HIPAA compliance, discloses: receiving a policy document setting forth a particular policy for a particular standard {solution module approach system designed based on the 12 requirements received from end-to-end mapping PHI journey module 1210, including: Policy & Process 1221, Business Associate agreement 1222, Risk analysis 1223, security management 1224, policy document 1225, and others, i.e. receiving a policy document setting forth a particular policy for a particular standard; para. [0103]}. Lulla further discloses: a computer-readable medium storing program code that, when executed by a processor, cause the processor to perform operations; a system comprising: one or more processors; and one or more memory devices including instructions that, when executed by the one or more processors, cause the one or more processors to perform a method {HIPAA compliance server 130 can comprise a processor 131, memory 132 including RAM and ROM, database 133, and software modules 134, the memory 132 and/or software modules 134 ostensibly executed by a processor to perform operations; para. [0087]; non-transitory computer medium for storing code also described in para. [0087]; system described in para. [0083]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of CAIPHI and Halac to include the features of Lulla. Given that CAIPHI is directed to tracking compliance for an organization via a dashboard, one of ordinary skill in the art would have been motivated to incorporate the features of Lulla, in order to facilitate identifying existing gaps in compliance and identifying the tasks, action steps, and individuals needed to improve {para. [0143] of Lulla}. One of ordinary skill in the art would have been motivated to identify gaps in compliance to improve compliance overall, and therefore modify CAIPHI and Halac with Lulla. 

Claim 2
Regarding claim 2, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1. CAIPHI further discloses: wherein the organization is a healthcare organization {top of Fig. 1 includes text describing responsibilities of hospital, i.e. healthcare organization}.
Claim 3
Regarding claim 3, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 2. CAIPHI further discloses: wherein the one or more plans include an emergency preparedness plan for the healthcare organization {top of Fig. 1 includes text describing emergency preparedness plan for hospital, i.e. health organization}.

Claim 4
Regarding claim 4, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1. CAIPHI further disclose: wherein the compliance status is selected from the group consisting of incomplete, approved, trained, and tested {Fig. 6 shows compliance status is selected from the group consisting of incomplete, approved, trained, and tested}.

Claim 5
Regarding claim 5, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 4. CAIPHI further discloses: wherein the compliance status is set to incomplete by default {Fig. 6 shows when a user selects the compliance status, it’s originally default to incomplete}.

Claim 6
Regarding claim 6, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1. CAIPHI further disclose: wherein each standard is associated with a person responsible for ensuring compliance with the associated standard {Fig. 1 shows Responsible Person field associated with each standard, i.e. responsible for ensuring compliance with the associated standard that’s been assigned to them by the system}.

Claim 7
Regarding claim 7, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 6. CAIPHI further discloses: the compliance status {Fig. 2 shows compliance status, i.e. one or more plans tracked for compliance within an organization}. 
Halac also discloses: changes in response to an indication from the responsible person that the particular policy and procedure have been approved, trained, or tested {Percent Complete changes in response to indication from user, i.e. responsible person, that the particular policy and procedure questions have been tested; para. [0083], [0084])}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CAIPHI to include the automatic change features of Halac, in order to facilitate determining compliance status, thereby reducing the likelihood of incurring large penalties for non-compliance {para. [0001], [0002], and [0003] of Halac}. 

Claim 8
Regarding claim 8, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 7. CAIPHI further discloses: the compliance status {Fig. 2 shows compliance status, i.e. one or more plans tracked for compliance within an organization}. 
Halac also discloses: changed automatically in response to the indication by the responsible person {once a question set has been selected, i.e. via an indication by the user or responsible person, summary information 1014 is calculated and displayed, i.e. changed automatically; para. [0084]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the compliance status of CAIPHI to include the automatic change features of Halac, in order to facilitate determining compliance status, thereby reducing the likelihood of incurring large penalties for non-compliance {para. [0001], [0002], and [0003] of Halac}. 
Claim 9
Regarding claim 9, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 7. CAIPHI further discloses: wherein the compliance status is changed by an administrator or a designee of the administrator in response to the indication by the responsible person {Fig. 6 shows compliance status changed by administrator in response to indication by the responsible person, as indicated by administrator selecting appropriate status, which would necessarily require an indication of the change}.

Claim 10
Regarding claim 10, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1. CAIPHI further discloses: wherein each compliance status indicator in the compliance dashboard is color-coded {Fig. 6 shows compliance status indicator as red, yellow, blue, or green, i.e. color-coded}.

Claim 11
Regarding claim 11, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 10. CAIPHI further discloses: wherein red is used for a compliance status of incomplete, yellow is used for a compliance status of approved, blue is used for a compliance status of trained, and green is used for a compliance status of tested {Fig. 6 shows red is used for a compliance status of incomplete, yellow is used for a compliance status of approved, blue is used for a compliance status of trained, and green is used for a compliance status of tested}.

Claim 12
Regarding claim 12, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1. Lulla further discloses: wherein the compliance dashboard arranges a plurality of compliance status indicators into a bar graph, wherein a first axis of the bar graph corresponds to the one or more plans for the organization and a second axis of the bar graph corresponds to the one or more standards for a given plan {green bars 1720 and 1730, yellow bars 1721 and 1731, and red bars 1722 and 1732, i.e. compliance status indicators, arranged into bar graph, wherein a first axis corresponds to operations 1711 and 1712, i.e. one or more plans for the organization, and the second axis corresponds to requisite timeline(s), i.e. one or more standards for a given plan; Fig. 17; para. [0275]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CAIPHI to include the features of Lulla. Given that CAIPHI is directed to tracking compliance for an organization via a dashboard, one of ordinary skill in the art would have been motivated to incorporate the features of Lulla, in order to facilitate identifying existing gaps in compliance and compliance status {para. [0143] of Lulla}. 

Claim 13
Regarding claim 13, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 12. Lulla further discloses: wherein similar compliance status indicators are grouped together along the second axis of the bar graph with compliance status indicators indicating full compliance being grouped together on one side of the second axis {bars of same color, i.e. similar compliance status indicators, grouped together along second axis, with green bars 1720 and 1730, i.e. compliance status indicators indicating full compliance, grouped together on one side of the second axis, e.g. left-hand side; para. [0275]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CAIPHI to include the features of Lulla. Given that CAIPHI is directed to tracking compliance for an organization via a dashboard, one of ordinary skill in the art would have been motivated to incorporate the features of Lulla, in order to facilitate identifying existing gaps in compliance and compliance status {para. [0143] of Lulla}. 
Claim 14
Regarding claim 14, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 13. Lulla further discloses: displaying along the second axis an indication of a percentage of standards for the given plan for which full compliance has been reached {progress over time, i.e. the second axis, can be seen in that quarterly increments can reflect different percent completion 1421 per time increment 1422, i.e. percentage of standards for the given plan for which full compliance has been reached; para. [0245]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CAIPHI to include the features of Lulla. Given that CAIPHI is directed to tracking compliance for an organization via a dashboard, one of ordinary skill in the art would have been motivated to incorporate the features of Lulla, in order to facilitate identifying existing gaps in compliance and compliance status {para. [0143] of Lulla}. 

Claim 15
Regarding claim 15, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1. CAIPHI further discloses: displaying in the compliance dashboard a numerical indication of how many of the one or more standards for a given plan have reached full compliance {Fig. 2 shows number of standards (2) related to Emergency Plan that have reached compliance on right side, i.e. numerical indication of how many of the one or more standards for a given plan have reached full compliance}.

Claim 16
Regarding claim 16, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1. CAIPHI further discloses: displaying in the compliance dashboard a numerical indication of how many of the one or more standards are associated with a given plan {Fig. 2 shows number of standards (4) related to Emergency Plan on right side, i.e. numerical indication of how many of the one or more standards are associated with a given plan}.

Claim 17
Regarding claim 17, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1. CAIPHI further discloses: in response to receiving a user selection of a compliance status indicator corresponding to a selected standard, displaying an indication of a person responsible for compliance with the selected standard {displayed indication of a person responsible for compliance with the selected standard seen in Fig. 7, which is displayed in response to receiving a user selection of compliance status indicator}.

Claim 18
Regarding claim 18, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1. CAIPHI further discloses: in response to an administrator selecting compliance status indicator corresponding to a selected standard from the compliance dashboard, displaying a compliance checklist including {displaying a compliance checklist in response to administrator selecting compliance status indicator seen in Fig. 9}: a mechanism for viewing the selected standard {via View Log link, seen in Fig. 1}; a mechanism for viewing a policy document for the selected standard {via View link in Policy field, seen in Fig. 9}; a mechanism for viewing a procedure document for the selected standard {via View link in Procedure field, seen in Fig. 9}; and a mechanism for changing the compliance status {via dropdown menu in Status field, seen in Fig. 8}.


Claim 19
Regarding claim 19, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1. CAIPHI further discloses: displaying a compliance checklist to a person responsible for ensuring compliance with a selected standard {Fig. 3 provides display to user or administrator, wherein the view includes the compliance checklist seen in Fig. 1, i.e. displaying a compliance checklist to a person responsible for ensuring compliance with a selected standard}, wherein the compliance checklist includes: a mechanism for providing a policy document for the selected standard {Fig. 1 shows Browse File option under Policy for file upload, i.e. mechanism for providing a policy document for the selected standard}; and a mechanism for providing a procedure document for the selected standard {Fig. 1 shows Browse File option under Procedure for file upload, i.e. mechanism for providing a policy document for the selected standard}.

Claim 20
Regarding claim 20, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 19. Lulla further discloses: providing a mechanism for viewing a predefined template for one or more of the policy or procedure documents for the particular standard {predefined template for one or more of the policy or procedure documents can be stored to a database 820, and data fetched from a database 822, the mechanism for viewing facilitated via create template module 818; Fig. 8; para. [0099]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CAIPHI to include the features of Lulla. Given that CAIPHI is directed to tracking compliance for an organization via a dashboard, one of ordinary skill in the art would have been motivated to incorporate the features of Lulla, in order to facilitate identifying existing gaps in compliance and compliance status {para. [0143] of Lulla}. 

Claim 21
Regarding claim 21, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1. CAIPHI further discloses: updating the compliance status indicator in the compliance dashboard for the particular standard in response to real-time data received for the particular standard {Fig. 8 into Fig. 9 shows an update to the compliance status indicator in the compliance dashboard in response to received user input that modifies, in real time, the compliance status indicator, i.e. real-time data received for the particular standard}.

Claim 25
Regarding claim 25, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1. Lulla further discloses: providing at least a subset of a plan to a requester based on a role of the requester {Roles table 1345 can be used where specific roles can be identified within a client and assigned protocol measures, task, and/or action steps to a specific role, i.e. subset of a plan based on role; para. [0133]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CAIPHI to include the features of Lulla. Given that CAIPHI is directed to tracking compliance for an organization via a dashboard, one of ordinary skill in the art would have been motivated to incorporate the features of Lulla, in order to facilitate implementing customized compliance protocols {para. [0143] of Lulla}. 

Claim 26
Regarding claim 26, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1. Lulla further discloses: inhibiting access to the compliance dashboard or subsets of information related to compliance based on a role of a requestor {Roles table 1345 can be used where specific roles can be identified within a client and assigned protocol measures, task, and/or action steps to a specific role, i.e. inhibiting access based on role; para. [0133]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CAIPHI to include the features of Lulla. Given that CAIPHI is directed to tracking compliance for an organization via a dashboard, one of ordinary skill in the art would have been motivated to incorporate the features of Lulla, in order to facilitate implementing customized compliance protocols {para. [0143] of Lulla}. 

Claim 27
Regarding claim 27, the combination of CAIPHI and Halac discloses the features of claim 1. CAIPHI further discloses: wherein the display device is one or more of a computer monitor or a mobile device {Fig. 3 shows display device is one or more of a computer monitor or a mobile device}.

Claim 28
Regarding claim 28, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1. Lulla further discloses: generating a compliance report certifying that at least a subset of the one or more standards of the one or more plans for the organization are fully compliant {Fig. 39 is an example report on potential policy violations that can be shown, for example, as a conclusion where there are no policy violations 3910 for a certain entity, i.e. generating a report that certifies at least a subset of the one or more standards of the one or more plans for the organization are fully compliant; para. [0378]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CAIPHI to include the features of Lulla. Given that CAIPHI is directed to tracking compliance for an organization via a dashboard, one of ordinary skill in the art would have been motivated to incorporate the features of Lulla, in order to facilitate identifying existing gaps in compliance and compliance status {para. [0143] of Lulla}. 

Claim 29
Regarding claim 29, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1. Lulla further discloses: providing a mechanism for selecting two or more organizations from a plurality of organizations {mechanism for selecting two or more organizations evident in Fig. 39, where ACME Online (3910) and ACME Online Bookstore (3912) represent two or more organizations from a plurality of organizations; para. [0378]}; and displaying a compliance dashboard for each of the selected two or more organizations on a display device, for each standard of each plan, a compliance status indicator representing a compliance status for a respective standard {Fig. 39 shows compliance status indicator representing a compliance status for a respective standard for each of the selected two or more organizations; para. [0378]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CAIPHI to include the features of Lulla. Given that CAIPHI is directed to tracking compliance for an organization via a dashboard, one of ordinary skill in the art would have been motivated to incorporate the features of Lulla, in order to facilitate identifying existing gaps in compliance and compliance status {para. [0143] of Lulla}. 

Claim 30
Regarding claim 30, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1. Lulla further discloses: wherein the compliance status dashboard displays at least one compliance status indicator representing an aggregated compliance status for multiple organizations for a given standard {Fig. 12 shows HIPAA Posture Score across organizations for given standard, this representing at least one compliance status indicator representing an aggregated compliance status; para. [0243], [0244]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CAIPHI to include the features of Lulla. Given that CAIPHI is directed to tracking compliance for an organization via a dashboard, one of ordinary skill in the art would have been motivated to incorporate the features of Lulla, in order to facilitate identifying existing gaps in compliance and compliance status {para. [0143] of Lulla}. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of CAIPHI, Halac, and Lulla, further in view of Glaser et al. (US 20200126092).

Claim 22
Regarding claim 22, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1, but doesn’t explicitly disclose: wherein the particular standard is selected from the group comprising a power standard, a heating standard, and a lighting standard.
However, Glaser, in a similar field of endeavor directed to accreditation compliance, discloses: wherein the particular standard is selected from the group comprising a power standard, a heating standard, and a lighting standard {another set of nested thermostats and temperature sensors in a different zone that has been unused for a period of time has maintained compliance temperatures and no heating or cooling is used, i.e. heating standard; para. [0037]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of CAIPHI, Halac, and Lulla to include the features of Glaser. Given that CAIPHI is directed to tracking compliance for an organization via a dashboard, one of ordinary skill in the art would have been motivated to incorporate the features of Glaser, in order to assist in reducing or preventing any human errors that may occur in monitoring the environmental conditions that could increase a migration in and out of compliance standards {para. [0037] of Glaser}. One of ordinary skill in the art would have been motivated to limit migration in and out of compliance standards, and therefore modify CAIPHI, Halac, and Lulla with Glaser. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of CAIPHI, Halac, and Lulla, further in view of Visser et al. (US 20050228688).

Claim 23
Regarding claim 23, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1, but doesn’t explicitly disclose: notifying a person responsible for ensuring compliance with the particular standard in response to updating an associated compliance status indicator.
However, Visser, in a similar field of endeavor directed to compliance management, discloses: notifying a person responsible for ensuring compliance with the particular standard in response to updating an associated compliance status indicator {notification system 26 notifies a responsible representative, i.e. person responsible for ensuring compliance with a particular standard, of the status of any elements that are found to be out-of-compliance, i.e. responsive to updating an associated client status indicator; para. [0076]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of CAIPHI, Halac, and Lulla to include the features of Visser. Given that CAIPHI is directed to tracking compliance for an organization via a dashboard, one of ordinary skill in the art would have been motivated to incorporate the features of Visser, in order to facilitate effective data collection and notification techniques, thereby providing an entity with the best opportunity to remain in compliance with applicable rules and policies {para. [0021] of Visser}. One of ordinary skill in the art would have been motivated to remain in compliance with applicable rules and policies, and therefore modify CAIPHI, Halac, and Lulla with Visser. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of CAIPHI, Halac, and Lulla, further in view of DiMaggio et al. (US 20180018602).

Claim 24
Regarding claim 24, the combination of CAIPHI, Halac, and Lulla discloses the features of claim 1, but doesn’t explicitly disclose: using machine learning to determine one or more vulnerabilities to compliance by the organization with the one or more plans based on assessments of prior plans.
However, DiMaggio, in a similar field of endeavor directed to determining the risk level of compliance activities, discloses: using machine learning to determine one or more vulnerabilities to compliance by the organization with the one or more plans based on assessments of prior plans {determination of maturity levels is performed and generation of risk score is performed utilizing iterative machine learning and artificial intelligence techniques that facilitate a recurrent and precise grouping of unlabeled client data, i.e. assessments of prior plans, for purposes of determining compliance maturity and impact of risk, including associated vulnerabilities; para. [0140], [0142]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of CAIPHI, Halac, and Lulla to include the features of DiMaggio. Given that CAIPHI is directed to tracking compliance for an organization via a dashboard, one of ordinary skill in the art would have been motivated to incorporate the features of DiMaggio, in order to facilitate quantifying the vulnerability to healthcare information associated with currently implemented compliance programs, in addition to monitoring the progress of the organization in improving its compliance efforts as well as lessening its vulnerability of healthcare information over time {para. [0007] of DiMaggio}. One of ordinary skill in the art would have been motivated to quantify vulnerability, in addition to determining progress regarding overall compliance efforts, and therefore modify CAIPHI, Halac, and Lulla with DiMaggio. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190019120, directed to rendering compliance dashboards;
US 20170249644, directed to visualizing compliance plans;
US 20070094284, directed to a risk and compliance framework;
US 20180330812, directed to monitoring compliance programs;
US 20150287044, directed to compliance management techniques. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        10/19/22



/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689